NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANGEL ORTIZ DIAMOND,                            No. 16-56036

                Plaintiff-Appellant,            D.C. No. 2:15-cv-07064-JAK-AJW

 v.
                                                MEMORANDUM*
CITY OF LOS ANGELES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Angel Ortiz Diamond appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion

dismissal of an action as duplicative. Adams v. Cal. Dep’t of Health Servs., 487


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 684, 688 (9th Cir. 2007), overruled on other grounds by Taylor v. Sturgell,

553 U.S. 880, 904 (2008). We affirm.

      The district court did not abuse its discretion by dismissing Diamond’s

action against the City of Los Angeles because the instant action is duplicative of

Diamond’s earlier action against the City of Los Angeles in the same district court.

See id. at 688-89 (explaining that an action is duplicative if “the causes of action

and relief sought, as well as the parties . . . to the action are the same” and setting

forth criteria for the “transaction test” to determine whether the causes of action are

the same (citations omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Diamond’s request to consolidate appeals, set forth in his opening brief, is

denied.

      All pending motions are denied.

      AFFIRMED.




                                            2                                     16-56036